                        Case 5:19-mj-01050-HNJ Document 4 Filed 06/03/19 Page 1 of 1                                                      FILED
                                                                                                                                2019 Jun-03 PM 05:14
                                                                                                                                U.S. DISTRICT COURT
AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail
                                                                                                                                    N.D. OF ALABAMA


                                       UNITED STATES DISTRICT COURT
                                                                          for the
                                                           Northern District of Alabama

                   United States of America
                                                                                )        Case
                                  v.                                                                  5:19-mj-1050-HNJ
                                                                                )        No.
                                                                                )
                                                                                         Charging          Northern District of Georgia
                        Gevorg Kevliyan                                         )
                                                                                         District:
                                                                                )        Charging District’s Case
                              Defendant                                                                             1:18-cr-451-UNA
                                                                                         No.


                      ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
                        WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

        After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

Place: Richard B. Russell Federal Building & U. S. Courthouse                            Courtroom
       75 Ted Turner Drive, Room 2211
       Atlanta, Georgia 30303                                                            Date and            To Be Determined

        The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

          DATED this 3rd day of June, 2019.




                                                                                    HERMAN N. JOHNSON, JR.
                                                                                    UNITED STATES MAGISTRATE JUDGE
